DETAILED ACTION 
Status of the Claims 
Receipt of Applicants’ Response, filed 4 October 2021, is acknowledged.  Applicants canceled claim 3, and amended claims 1, 5 – 10, 15 – 21, 27 – 29, and 31 therein. Consequently, claims 1, 2, 5 – 10, and 15 - 31 are available for active consideration.
REJECTIONS WITHDRAWN  
Rejections Pursuant to 35 U.S.C. § 103 
The obviousness rejection of claim 3 set forth in the Action of 19 July 2021 is hereby withdrawn as moot in light of Applicants’ cancelation of the claim.
REJECTIONS MAINTAINED 
Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.

3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
The rejection of claims 1, 2, 5 – 10 and 14 – 26 pursuant to 35 U.S.C. § 103, as being unpatentable over Raghavendra, R., et al., International Journal of Pharmacy and Technology 2(1):  1 – 15 (2010), disclosed on an Information Disclosure Statement (IDS) filed 25 April 2018, cite B (NPL) (“Raghavendra (2010)”), in view of US 2012/0156229 A1 to Park, J.-K., et al., claiming priority to 25 June 2009 (“Park ‘229”), US 2014/0155483 A1 to Li, M. and M. Krumme, claiming priority to 8 June 2011 (“Li ‘483”), US 2011/0142889 A1 to Lee, W., et al., claiming priority to 16 December 2010, disclosed on an IDS IDS) filed 25 April 2018, cite D (USPAT) (“Lee ‘889”), and US 2010/0297232 A1 to Meyers, G., et al., as evidenced by MOREPEN Active Ingredients, retrieved from the Internet at http://www.morepen.com/api-product-information.htm, on 31 December 2019 (“MOREPEN”), is hereby maintained.

The Invention As Claimed 
Applicants claim an oral film dosage form comprising a film layer having an alkaline surface pH, Montelukast incorporated into the film layer, and EDTA in a ratio of leukotriene inhibitor to EDTA from 13:1 to 3:2, wherein the surface pH is from 7.5 to 9.5, and the film is buccally, orally or sublingually solubilized within 2 - 7 minutes, wherein the film layer dissolves and/or disintegrates in contact with an aqueous solution, wherein the film layer has a surface pH from 7.5 to 9, or from 8 to 9.5, or from 8.5 to 9.5, or from 8 to 9, or from 8.5 to 9.5, wherein the film layer is unbuffered, wherein the ratio of Montelukast to EDTA is about 1:0.15, wherein the Montelukast is incorporated into the film layer in an amorphous form, wherein the Montelukast is solubilized in the film layer, wherein Montelukast precipitates when the film layer dissolves and/or disintegrates in saliva, wherein the Montelukast is  present in an amount of about 0.5 mg to about 25 mg, or about 5 mg to about 15 mg, or about 10 mg, wherein the film layer is a bioadhesive film layer, wherein the film is buccally, orally or sublingually solubilized within 3 - 7 minutes, and wherein the leukotriene receptor antagonist precipitates in saliva, wherein the film is 80% solubilized within 1 minute when pre-dissolved in simulated saliva, wherein the area under the curve (AUC) is between about 3120 and about 4700 ng*h/mL, and wherein the Cmax is between about 475 and about 720 ng/mL.
The Teachings of the Cited Art 
Raghavendra (2010) discloses buccal films comprising Montelukast and a mucoadhesive polymer, the films prepared by solvent casting (see Abstract), wherein Montelukast is a leukotriene receptor antagonist that is used for the maintenance treatment of asthma, and to relieve symptoms of seasonal allergies (see p. 2), wherein compositions comprising the film see p. 3, 3rd para.), wherein the polymer is hydroxypropyl methylcellulose (id.), wherein 10 mm films comprise 5 mg of Montelukast (id.), and wherein the Montelukast of the disclosed film dosage forms was obtained from Morepen Pharma (see p. 3, 2nd para.).  The reference does not expressly disclose a film dosage form that is buccally, orally or sublingually solubilized within 2 - 7 minutes, or a film dosage form with an alkaline surface pH, or a dosage form that comprises a film layer comprising hydroxypropyl cellulose, or a dosage form that comprises a stabilizer, such as EDTA, with a ratio of Montelukast to EDTA between 13:1 and 3:2.   The teachings of Park ‘229, Li ‘483, Lee ‘889, and Myers ‘232 remedy those deficiencies.  
Park ‘229 discloses a quickly soluble oral film that comprises a plurality of sweeteners for masking the bitter taste of a medicine, which film dissolves quickly in the mouth without water (see Abstract; see also ¶[0002]), wherein the oral film dosage form comprises a therapeutically effective amount of an active pharmaceutical ingredient, stevioside (a high potency sweetener), a film-forming agent, and at least one pharmaceutical additive (see ¶[0013]), wherein the dosage form may include a water-soluble polymer (see ¶[0033]), wherein the water-soluble polymer may be hydroxypropyl cellulose or hydroxypropyl methylcellulose, among others (see ¶[0034]), wherein the active pharmaceutical ingredient may be any pharmacologically active substance for oral administration (see ¶[0037]), such as Montelukast (see ¶[0038]), and wherein the active ingredient may be present in the range of from 0.1 to 30% wgt relative to the total weight of the quickly soluble film (see ¶[0042]).
Li ‘483 discloses an edible oral film strip dosage form comprising an unpalatable active pharmaceutical ingredient, one or more taste-masking agents, an alkaline agent, and at least one see Abstract), wherein the polymer may be hydroxypropyl cellulose (see ¶[0018]), wherein the alkaline agent may be any edible or pharmaceutically acceptable pH increasing alkaline or basic agent, such as sodium hydroxide, that may be used to increase the pH of an acidic active agent (see ¶[0032]), wherein the alkaline agent is present in the oral film dosage form in a range of from about 1.5 to about 10% wgt (see ¶[0033]), wherein the dosage form further comprises additional ingredients, including stabilizers (see ¶[0047]), such as EDTA (see ¶[0050]), and wherein such stabilizers can be present in the film dosage forms, in exemplary embodiments, at a loading of 2.27 g, when the active ingredient is present at a loading of 7.02 g (see Ex. 17).
Lee ‘889 discloses pharmaceutical compositions for oral drug delivery comprising a solid dosage form containing a therapeutic agent and a bioadhesive layer comprising a bioadhesive polymer (see Abstract), wherein the dosage form is capable of enhancing the bioavailability of the therapeutic agent (see ¶[0009]), and wherein the dosage form comprises a chelating agent, such as EDTA (see ¶[0078]).
Myers ‘232 discloses to taste-masked film dosage forms including at least one active component and a slow dissolving, basic composition (see Abstract), wherein the compositions in the form of a film for oral administration having a uniformly distributed combination of a polymer, a polar solvent, a sweetening agent, and a pharmaceutically active agent (see ¶[0010]), wherein dosage forms include a polymeric carrier matrix that is suitable for human ingestion, wherein the  films are fast-dissolving, or moderate-dissolving in the oral cavity, and are particularly suitable for delivery of actives (see ¶[0011]), wherein the polymer is hydroxypropyl cellulose (see ¶[0014]), wherein the polymer is selected on the basis of being able to provide see ¶[0018]), wherein the film dosage forms disperse and dissolve at a moderate rate, such as between about 1 minute to about 30 minutes, or between about 10 minutes and about 20 minutes (see ¶[0021]), wherein the dosage forms may comprise more than one active ingredient (see ¶[0025]), wherein additives are included in the dosage forms (see ¶[0026]), such as flavors (see ¶[0039]), or sensates (see ¶[0040]), or taste-masking agents (see ¶[0043]), given that the active will remain in the mouth for an extended period of time (i.e., at least 30 seconds to 30 minutes), it is important that the active be sufficiently taste-masked for the time that the active remains in the mouth (see ¶[0051]), wherein an alkaline environment in the film reduces the solubility of many weakly basic active ingredients, thereby reducing or altogether eliminating the bitter taste perception caused by the active ingredients (id.; see also ¶[0052]), wherein the taste-masking component may be a component that creates a basic environment in the mouth of the user so that the taste-masking component may slow the dissolution of the active compound, thereby reducing or altogether eliminating the bitter taste associated with its dissolution, wherein the taste-masking component may include a basic composition, such as slow-dissolving alkaline materials having a pH greater than 7 (see ¶[0062]), and wherein the taste-masking component is present in an amount of about 0.1 to 10% wgt of the composition  (see ¶[0065]).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to  prepare buccal films comprising Montelukast and a mucoadhesive polymer by solvent casting, wherein compositions comprising the film components are cast into a single film layer, and wherein 10 mm films comprise 5 mg of Montelukast, as taught by Raghavendra (2011), wherein see p. [0034]), by the teachings of Lee ‘889 to the effect that chelating agents, such as EDTA, can function to enhance the bioavailability of the active ingredient (see ¶[0078]), and by the teachings of Myers ‘232 to the effect that maintaining an alkaline pH in the film dosage forms aids in taste-masking of bitter tasting active ingredients (see ¶¶[0051] – [0052]).
	With respect to the limitations recited in claims 4 – 9, the limitations directed to the surface pH of the film dosage forms of the invention, the Examiner notes that the cited references do not expressly teach such surface pH values for the disclosed film dosage forms.  However, the Examiner notes that, as set forth in the above rejection, Li ‘483 expressly discloses film dosage forms comprising a “basifying agent” that adjusts the pH of film dosage forms comprising an acidic active ingredient.  Furthermore, this basifying agent is sodium hydroxide, the same agent disclosed in Applicants’ specification for the function of producing a surface pH in a basic range vice versa.  In light of this, adjusting the amount of sodium hydroxide added to the film dosage forms in order to result in a specific pH in the range of > 7 to 12 would amount to nothing more than optimization of a result-effective variable, the practice of which would be well within the grasp of a skilled practitioner.  Consequently, in the absence of evidence as to the criticality of such parameter, this limitation cannot support patentability.  See MPEP § 2144.05 II. A.
	With respect to claims 14, 15, and 19 – 21, which claims recite quantitative limitations directed to the ratio between Montelukast and EDTA (claims 14, 15) and the loading of Montelukast (claims 19 – 21), the Examiner notes that the cited references do not disclose quantitative loadings in ranges exactly congruent with the limitations as recited.  However, it is the Examiner’s position that the cited art teaches loadings of components that are within (3:1), or significantly overlap with the claimed ranges and, as such, would render the claimed invention obvious.  See MPEP § 2144.05.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
	With respect to claim 16, which claim recites that Montelukast is in amorphous form, the Examiner notes that the cited references do not expressly disclose Montelukast in an amorphous form.  However, the Examiner further notes that Raghavendra (2011) teaches that the 
	With respect to claims 25 and 26, which claims recite limitations directed to pharmacokinetic parameters relating to Montelukast, the Examiner notes that the cited references do not disclose data related to such parameters.  However, it is the Examiner’s position that, due to substantial identity between the disclosed and claimed dosage forms (same active ingredient [Montelukast], same water-soluble polymer [hydroxypropyl cellulose], same basifying agent [NaOH], and same stabilizer [EDTA], at loadings that significantly overlap with the claimed ranges, that administration of the dosage forms of the cited reference would necessarily result in pharmacokinetic parameters reading on the limitations in question.
	 In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 1, 2, 5 – 10, and 14 - 26 would have been obvious within the meaning of 35 USC §103.
Claims 27 – 31 are rejected pursuant to 35 U.S.C. § 103 as obvious over Raghavendra (2010), in view of Park ‘229, Li ‘483, Lee ‘889, and Myers ‘232, as applied to the above rejection of claims 1, 2, 5 – 10, and 14 - 26, and further in view of  US 2004/0156794 to Barkalow, B., et al., claiming priority to 11 February 2003, identified on the IDS filed 25 April 2018, cite C (USPAT) (“Barkalow ‘794”).  
The Invention As Claimed 
Applicants claim a multiple layer oral film dosage form, comprising a first film layer having an alkaline surface pH from 7.5 to 9.5 and containing a safe and effective amount of a leukotriene inhibitor and EDTA in a ratio of Montelukast to EDTA from 13:1 to 3:2, and at least a second film 
The Teachings of the Cited Art 
	The teachings of Raghavendra (2010), Park ‘229, Li ‘483, Lee ‘899, and Myers ‘232 have been set forth above.  The references do not disclose a thin film mucoadhesive dosage form further comprising a second layer, wherein that is a barrier layer, or comprises an active agent different from the leukotriene inhibitor in the first film layer, or a second film layer comprising a taste-masking agent.  The teachings of Barkalow ‘794 remedy those deficiencies. 
Barkalow '794 discloses bioadhesive and bioerodible formulations that function as delivery systems for active ingredients, and the like (see Abstract), wherein the formulations comprise at least one water-soluble polymer and at least one water-insoluble polymer (see ¶[0015]), wherein the water-soluble polymer can be hydroxypropyl cellulose or hydroxypropyl methylcellulose (see ¶[0019]), wherein the formulations can be designed to release a flavor as it dissolves (see ¶[0023]), wherein the product can comprise more than one layer (see ¶[0024]), wherein the formulations can release, as they dissolve in the mouth of the consumer, a medicament, such as pharmaceutical agents, vitamins, minerals, and combinations thereof (see ¶[0022]; see also ¶¶[0072] – [0074]), wherein the product can comprise more than one layer, including an edible film layer (see ¶[0024]), wherein the bioadhesive layer is attached see ¶[0029]), wherein the bioerodible layer comprises a flavor, as well as active pharmaceutical agents (see ¶[0032]), wherein the bioerodible product dissolves in the mouth of the consumer after 30 seconds, or after one minute  (see ¶[0036]), wherein the dosage forms deliver active ingredients via mucosal epithelial tissue (see ¶[0048]), and wherein the bioadhesive product is designed so that the first layer, when it comes into contact with a portion of the oral cavity of the consumer, will adhere thereto, so that, in use, the consumer will place the product in the oral cavity where bioadhesive layer will adhere readily to a region within the oral cavity and slowly begin dissolving, and wherein the thin film layer will dissolve almost immediately while coming into contact with the consumer's natural salivary flow and enzymes, such that, once the thin film layer dissolves, the bioerodible layer will begin to erode in the mouth of the consumer (see ¶[0085]). 
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare pharmaceutical compositions for oral drug delivery comprising a thin, mucoadhesive film composition, wherein the therapeutic agent is Montelukast, wherein the pH of the film is greater than 7, as taught by Raghavendra (2010), Park ‘229, Li ‘483, Lee ‘899, and Myers ‘232, and wherein the dosage form can comprise additional layers, including a backing layer, wherein the additional layers can further comprise a flavor, as well as medicaments, such as pharmaceutical agents, vitamins, minerals, and combinations thereof, as taught by Barkalow ‘794.  One of ordinary skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Barkalow ‘794 to the effect that the backing layer functions to eliminate or reduce the loss of active ingredient into the oral cavity, and to enhance diffusion 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 27 - 31 would have been obvious within the meaning of 35 USC §103.
Response to Applicants’ Arguments 
	The Examiner has considered the arguments submitted by Applicants on 4 October 2021, but does not find them persuasive.  Applicants argue, in general, that “the references do not disclose quantitative loadings of Montelukast to EDTA in ranges congruent with the claimed limitations [at 13:1 to 3:2].”  Applicants further argue that this limitation is “critical,” as supported by the declaration of Nadine Paiement (he Declaration”).  However, this argument is explicitly acknowledged and addressed in the above rejection.  The above rejection cites to the teachings of Liu ‘483 for disclosure, in a specific embodiment, relating to loadings of active and EDTA (7.02 g and 2.27 g, respectively) resulting in a ratio of 3:1, which ratio falls within the claimed range, thus rendering it obvious.  
In addition, Applicants argue that Raghavendra (2010), the primary obviousness reference, does not disclose oral residence times for the film dosage forms in the range of 2 – 7 minutes as recited in claim 1.  However, the above rejection acknowledges this deficiency in the teachings of the reference, and further cites to the disclosure of Myers ‘232 that teaches an oral residence time of from 1 to 30 minutes, which range significantly overlaps with the claimed range, rendering it obvious.

see, for example Lee ‘889 at ¶[0078]: increased bioavailability, and Myers ‘232 at ¶[0051] – [0052]: enhanced taste-masking).  Thus, Applicants’ arguments fail to adequately address the impact of the teachings of the cited references taken as a whole, and the logical structure of the use of those teachings.
Applicants also argue that the cited references do not disclose film dosage forms with a pH in a range from 7.5 to 9.5.  However, as set forth in the above rejection, the references disclose compositions comprising alkalinizing agents, such as the strong base sodium hydroxide, without specifying exact pH ranges.  Furthermore, the above rejection states the position that achieving a target pH by addition of sodium hydroxide would amount to nothing more than optimization of a result-effective variable that would be well within the capability of one of ordinary skill in the relevant art.  The references also provide ample motivation to the skilled practitioner to formulate compositions with an alkaline pH on the basis of an increased bioavailability, and enhanced taste masking of bitter-tasting active ingredients (see, for example Lee ‘889 at ¶[0078]: increased bioavailability, and Myers ‘232 at ¶[0051] – [0052]: enhanced taste-masking).  Thus, 
	 Applicants also argue that Raghavendra (2010) does not disclose oral residence times for the film dosage forms in the range of 2 – 7 minutes as now recited in amended claim 1.  However, the above rejection acknowledges this deficiency in the teachings of the reference, and further cites to the disclosure of Myers ‘232 that teaches an oral residence time of from 1 to 30 minutes, which range significantly overlaps with the claimed range, rendering it obvious.
Applicants also argue that the rejection does not establish that the combined teachings of the cited references provide a reasonable expectation of success in arriving at the invention as claimed.  Applicants base this argument on allegations, among others, that the secondary references are directed to compositions formulated to mask bitter tasting active agents.  However, the fact that Applicants have recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  In this regard, Applicants are reminded that the invention as claimed is directed to a composition of matter, and that, as a consequence, the reasons for combining the teachings of cited references, are not necessarily controlling to the patentability of the compositions, as claimed.  The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.  See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

NO CLAIM IS ALLOWED.  
THIS ACTION IS MADE FINAL.  
The Office reminds Applicants of the extension of time policy as set forth in 37 CFR § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
CONCLUSION
Any inquiry concerning this communication or any other communications from the Examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The Examiner can normally be reached on M - F 8:30 a.m. - 5:00 p.m.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619

	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619